Near the close of the opinion we stated that there was evidence that the Shattuck Arizona was worth five or six dollars a share at the time of the so-called consolidation; that there was evidence that it sold at $18 a share at the time of the trial; and that at one time it sold for $24 a share. We do not find evidence sustaining our statement. There was an offer by defendants to prove that the stock of the Shattuck Denn was of substantially such value, but an objection of plaintiffs that it was immaterial was sustained, and it was immaterial upon the plaintiffs' view of the case. There was evidence that the Shattuck Arizona had a book value of $21.43 per share or perhaps $22. The proposed proof was as to the value of the Shattuck Denn and not of the Shattuck Arizona, and in this *Page 635 
respect our statement was in error. The only bearing it could have was because of the fact that the stock for which the Shattuck Arizona was exchangeable share for share was worth the sums suggested. We make this correction, and the motion for reargument is denied.